Perlin, C.J. Claimant filed her petition for reimbursement for monies expended for nursing care and help, medical services and expenses from January 1, 1970, to December 31, 1970, praying for an award in the sum of $5,546.78. Claimant was seriously injured in an accident on the 2nd day of February 1936, while employed as a Supervisor at the Illinois Soldiers’ and Sailors’ Children’s School at Normal, Illinois. The complete details of this injury can be found in the original cause of action, Penwell vs. State of Illinois, 11 C.C.R. 365, in which an initial award was made, and at which time jurisdiction was retained to make successive awards in the future, and this Court has periodically made supplemental awards to claimant to cover expenses incurred by her, the last award covering the time period from January 1, 1969, through December 31, 1969. A joint motion of claimant and respondent was filed herein requesting leave to waive the filing of briefs and arguments. This motion was granted, and no further pleadings have been filed herein. Since the Attorney General does not contest the veracity nor the propriety of the items and amounts set forth in claimant’s petition, this Court must assume that the Attorney General agrees with the amounts thus set forth. The Court, therefore, enters an award in favor of the claimant in the sum of $5,546.78 for the period of time from January 1, 1970, through December 31, 1970. Hie matter of claimant’s need for additional care is reserved by this Court for future determination.